Filed Pursuant to Rule424(b)(3) Registration No. 333-165394 PROSPECTUS $400,000,000 CENVEO CORPORATION Exchange Offer for All Outstanding 8⅞% Senior Second Lien Notes due 2018 The Exchange Notes ● The terms of the 8⅞% Senior Second Lien Notes due 2018 we are issuing (the “exchange notes”) will be substantially identical to the outstanding 8⅞% Senior Second Lien Notes due 2018 that we issued on February 5, 2010 (the “outstanding notes” and, collectively with the exchange notes, the “notes”), except for the elimination of some transfer restrictions, registration rights and additional interest payments relating to the outstanding notes. ● Interest Payments: The exchange notes will bear interest at a rate of 8⅞% per annum. We will pay interest on the exchange notes semi-annually, in cash in arrears, on February 1 and August 1 of each year, commencing August 1, 2010. ● Guarantees: The exchange notes will be guaranteed on a senior secured basis by Cenveo, Inc. and substantially all of our existing and future domestic subsidiaries and on a senior unsecured basis by substantially all of our existing and future Canadian subsidiaries. ● Ranking: The exchange notes and the guarantees thereof will be our and the domestic guarantors’ senior secured obligations and senior unsecured obligations of our Canadian guarantors. The exchange notes and the guarantees will rank equally in right of payment with all of our existing and future senior debt and senior in right of payment to all of our and the guarantors’ existing and future subordinated debt. The exchange notes and the guarantees will be secured as set forth below. ● Security: The exchange notes and the guarantees thereof will be secured by a second priority lien on substantially all our and the domestic guarantors’ assets that secure obligations under our senior secured credit facility. For more information, see “Description of the Exchange Notes—Security.” ● Optional Redemption and Repurchase: The exchange notes will be redeemable, in whole or in part, at any time on or after February 1, 2014 on the redemption dates and at the redemption prices specified under “Description of the Exchange Notes—Optional Redemption.” In addition we may redeem up to 35% of the exchange notes before February 1, 2013 with the net cash proceeds from certain equity offerings. We may also redeem up to 10% of the aggregate principal amount of exchange notes per twelve month period before February 1, 2014 at a redemption price of 103% of the principal amount, plus accrued and unpaid interest. We may also redeem some or all of the exchange notes before February 1, 2014 at a redemption price of 100% of the principal amount, plus accrued and unpaid interest, if any, to the redemption date, plus a “make whole” premium. In addition, we may be required to make an offer to purchase the exchange notes upon the sale of certain assets and upon a change of control. ● We do not intend to apply for listing of any of the exchange notes on any securities exchange or for quotation through any annotated quotation system. Material Terms of the Exchange Offer ● The exchange offer expires at 5:00p.m., NewYork City time, onMay 26, 2010, unless extended. ● The exchange offer is not conditioned on any minimum principal amount of outstanding notes being tendered. ● Our completion of the exchange offer is subject to customary conditions, which we may waive. ● Upon our completion of the exchange offer, all outstanding notes that are validly tendered and not withdrawn will be exchanged for an equal principal amount of exchange notes that are registered under the Securities Act of 1933. ● Tenders of outstanding notes may be withdrawn at any time before the expiration of the exchange offer. ● The exchange of exchange notes for outstanding notes will not be a taxable exchange for U.S. Federal income tax purposes. ● We will not receive any proceeds from the exchange offer. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes. The letter of transmittal states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for outstanding notes where such outstanding notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. We have agreed that, for a period of 180 days after the expiration date (as defined herein), we will make this prospectus available to any broker-dealer for use in connection with any such resale. See “Plan of Distribution.” For a discussion of factors that you should consider before participating in this exchange offer, see “Risk Factors” beginning on page14 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved of or disapproved of these securities or passed on the adequacy or accuracy of this prospectus or the investment merits of the notes offered hereby. Any representation to the contrary is a criminal offense. The date of this prospectus is April 28, 2010. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS i INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE ii WHERE YOU CAN FIND MORE INFORMATION iii SUMMARY 1 RISK FACTORS 14 USE OF PROCEEDS 25 RATIO OF EARNINGS TO FIXED CHARGES 26 THE EXCHANGE OFFER 27 DESCRIPTION OF THE EXCHANGE NOTES 38 DESCRIPTION OF OTHER INDEBTEDNESS 90 CERTAIN UNITED STATES FEDERAL TAX CONSEQUENCES 96 PLAN OF DISTRIBUTION 101 LEGAL MATTERS 102 EXPERTS 102 You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document or in the documents incorporated by reference herein may only be accurate on the date of this document or such incorporated document, as applicable. FORWARD-LOOKING STATEMENTS Certain statements in this prospectus, particularly statements found in “Risk Factors,” may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. In addition, we or our representatives have made or continue to make forward-looking statements, orally or in writing, in other contexts.These forward-looking statements generally can be identified by the use of terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “plan,” “foresee,” “believe” or “continue” and similar expressions, or as other statements that do not relate solely to historical facts. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict or quantify.Management believes these statements to be reasonable when made. However, actual outcomes and results may differ materially from what is expressed or forecasted in these forward-looking statements. As a result, these statements speak only as of the date they were made. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In view of such uncertainties, investors should not place undue reliance on our forward-looking statements. Such forward-looking statements involve known and unknown risks, including, but not limited to, those identified in “Risk Factors” along with changes in general economic, business and labor conditions. More information regarding these and other risks can be found below under “Risk Factors” and other sections of this prospectus. The following risks related to our business, among others, could cause actual results to differ materially from those described in the forward-looking statements: ● a decline of our consolidated or individual reporting units operating performance as a result of the current economic environment could affect the results of our operations and financial position, including the impairment of our goodwill and other long-lived assets; ● our substantial indebtedness could impair our financial condition and prevent us from fulfilling our business obligations; ● our ability to service or refinance our debt; i BACK ● the terms of our indebtedness impose significant restrictions on our operating and financial flexibility; ● additional borrowings are available to us that could further exacerbate our risk exposure from debt; ● our ability to successfully integrate acquisitions; ● a decline in our consolidated expected profitability or profitability within one of our individual reporting units could result in the impairment of assets, including goodwill, other long-lived assets and deferred tax assets; ● our continued SEC compliance; ● intense competition in our industry; ● the general absence of long-term customer agreements in our industry, subjecting our business to quarterly and cyclical fluctuations; ● factors affecting the U.S. postal services impacting demand for our products; ● the availability of the Internet and other electronic media affecting demand for our products; ● increases in paper costs and decreases in its availability; ● our labor relations; ● compliance with environmental rules and regulations; and ● dependence on key management personnel. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” business and financial information that is not included in or delivered with this document, which means that we can disclose important information to you by referring to another document filed separately with the SEC. The information incorporated by reference is deemed to be part of this document, except for any information superseded by information in this document. We incorporate by reference the documents listed below and all documents Cenveo, Inc. subsequently files with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (other than information furnished to the SEC pursuant to Item2.02 or Item7.01 of Form 8-K). This document incorporates by reference the Annual Report on Form 10-K of Cenveo, Inc. for the fiscal year ended January 2, 2010, filed with the SEC on March 3, You can obtain any document listed above from us or the SEC. Any document listed above is available from us without charge, excluding all exhibits unless the exhibits have specifically been incorporated by reference in this document. Holders of this document may obtain any document listed above by requesting it upon written or oral request from us at the following address: Cenveo Corporation One Canterbury Green 201 Broad
